Citation Nr: 1130186	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the VA RO in Jackson, Mississippi, which continued an evaluation of 20 percent for service-connected insulin dependent diabetes mellitus.  The Veteran's claim for an increased rating for diabetes mellitus was adjudicated by the Board in an April 2010 decision.  In this April 2010 decision, the Board noted that the Veteran indicated in an October 2008 statement that he is unable to work because of his service-connected disabilities.  The Veteran therefore raised the issue of a claim for TDIU.

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As such, in light of the Veteran's October 2008 statement, the Board determined in the April 2010 decision that the issue of entitlement to TDIU is also on appeal and remanded this issue for further development.

In his March 2006 substantive appeal, the Veteran requested that he be scheduled for a Board hearing at his local RO before a Member of Members of the Board.  He also requested a local hearing with a Decision Review Officer (DRO) at the Jackson RO.  He testified at a DRO hearing in May 2006 and, at that time, submitted a written request to withdraw his Board hearing request.  The Board hearing request is therefore deemed to have been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With regard to the claim for entitlement to TDIU, the Board has determined that additional development is necessary prior to the adjudication of this claim.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, the Board notes that the Veteran has a 50 percent rating for posttraumatic stress disorder (PTSD), a 20 percent rating for diabetes mellitus, a 10 percent rating for coronary artery disease, and a 0 percent rating for erectile dysfunction.  As such, his combined rating is 60 percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2010).  Therefore, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2010).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board notes that the Veteran underwent a VA heart examination in March 2010.  At this examination, the Veteran reported that he retired in December 2008 because of medical problems, including his diabetes, coronary artery disease, and arthritis in his knees.  However, this examiner did not render an opinion as to whether the Veteran's coronary artery disease precluded him from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  Therefore, the Board finds that this issue must be remanded in order to obtain a medical opinion regarding the Veteran's employability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).
Additionally, the Board notes that a letter requesting information about the Veteran's employment was sent to Leake County Correctional Facility in January 2009.  A response was not received regarding the Veteran's employment and the circumstances surrounding his retirement.  As this information is critical to the adjudication of the Veteran's claim, the RO should take this opportunity to once again attempt to obtain any and all relevant employment records from Leake County Correctional Facility. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any and all relevant employment records from Leake County Correctional Facility, to specifically include any records relating to the Veteran's retirement.

2. Obtain an addendum opinion from the physician who conducted the March 2010 VA heart examination.  If this physician is not available, an addendum opinion should be obtained from an appropriate examiner.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file thoroughly, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected coronary artery disease from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner should also render an opinion as to whether the Veteran is precluded by reason of a combination of any of his service-connected disabilities, to specifically include his PTSD, coronary artery disease, diabetes mellitus, or erectile dysfunction from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities (PTSD, coronary artery disease, diabetes mellitus, or erectile dysfunction) should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claim.  In the event that the claim is not resolved to the satisfaction of the Veteran, he and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


